Citation Nr: 1538971	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-27 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for 2012.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2012, a statement of the case was issued in October 2012, and a substantive appeal was received in October 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of physician-prescribed medication for the Veteran's service connected skin disability irreparably damages the Veteran's outer garments.  38 C.F.R. § 3.810 (2011, 2012).

Service connection is in effect for trauma, cervical spine with entophyte at C-3, C-4 rated 10 percent disabling, effective April 9, 1999 and 20 percent disabling, effective March 2, 2010; and, right knee, medical meniscectomy, rated 10 percent disabling, effective April 9, 1999.

In his May 2012 claim for an annual clothing allowance, the Veteran asserted that he required a knee and back brace due to his service-connected cervical spine and right knee disabilities.  

The basis of the RO's denial was that the medical records did not demonstrate that the Veteran used the braces in 2011 and 2012.  See October 2012 Statement of the Case.  In his October 2012 substantive appeal, the Veteran asserted that he uses the devices 150 to 200 days of the year.  

The VA treatment records on file from 2011 and 2012 do not specifically reference the back and knee braces, although a September 2013 treatment record reflects that he had bracing of the knee for some time.  See 04/24/2015 Virtual VA entry, CAPRI at 45.  The Board notes, however, that it does not appear that all of the Veteran's VA treatment records have been associated with the Virtual folder.  Records should be associated for the following periods:  January 1, 2011 to March 16, 2011; March 8, 2012 to April 3, 2012; May 12, 2012 to June 3, 2012; June 5, 2012 to August 13, 2012; and, from August 15, 2012.  

The Board notes that in a January 2013 rating decision, service connection was established for chronic low back condition to include low back strain, arthritis, degenerative disc disease and radiculopathy, rated 10 percent disabling, effective April 19, 2006.  See 01/14/2013 VBMS entry, Rating Decision - Narrative.  A February 2013 VA examination reflects that he occasionally uses crutches for his lumbar spine, but there is no reference to braces.  See 02/06/2013 VBMS entry, VA Examination at 13.  

After treatment records are associated with Virtual VA, the Veteran's claim should be referred to the Under Secretary for Health or designee for certification as to whether in 2012 or thereafter any of his service-connected disabilities required the use of prosthetic or orthopedic appliances which tend to wear or tear clothing.


Accordingly, the case is REMANDED for the following actions:

1.  Associate with Virtual VA treatment records for the following periods:  January 1, 2011 to March 16, 2011; March 8, 2012 to April 3, 2012; May 12, 2012 to June 3, 2012; June 5, 2012 to August 13, 2012; and, from August 15, 2012.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The VAMC should arrange for the Veteran's claims/Virtual folders to be reviewed by the Under Secretary for Health or designee who should certify whether or not the knee and back braces worn by the Veteran in 2012 and thereafter to treat his service-connected trauma, cervical spine with entophyte at C-3, C-4 and right knee, medical meniscectomy, renders him eligible for a VA clothing allowance under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.

A complete rationale for all conclusions reached should be included with the certification.

2.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




